Citation Nr: 1636642	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-32 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of fracture of the left fibula head, with degenerative joint disease.

 2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to May 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran was afforded a Travel Board hearing in August 2015.  A transcript of the testimony offered at the hearing has been associated with the record.

The Board separately notes that several service connection issues for which an appeal was perfected in 2016 have been assigned to another Veterans Law Judge (VLJ) for a September 2016 video conference hearing.  Accordingly, these issues will be subject to a separate and forthcoming decision from that VLJ and are not part of the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an evaluation in excess of 30 percent for residuals of fracture of left fibula head with degenerative joint disease as well as entitlement to a TDIU.

These claims were previously before the Board in October 2015 at which time they were remanded for further development to include providing the Veteran with a new VA orthopedic examination.  The Veteran was provided the examination in December 2015, however, the examination was not in compliance with Correia v. McDonald, 28 Vet. App. 158 (2016) (holding the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  As such, a new examination should be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

The October 2015 remand also indicated that the Veteran should be provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  A review of the claims file shows this form was mailed to the Veteran in late October 2015 but a completed form has not be returned to the VA.  As the claim is being remanded for a new examination the Board finds the Veteran should be provided with another opportunity to complete a VA Form 21-8940.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a VA Form 21-8940 in connection with the claim of entitlement to a TDIU and request that he supply the requisite information.

2. Schedule the Veteran for a VA orthopedic examination to determine the extent and severity of his service-connected residuals of fracture of left fibula head with degenerative joint disease.

All indicated studies, including range of motion studies in degrees, should be conducted, and all findings should be reported in detail.  Tests of joint motion against varying resistance should be performed, including joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The examiner is requested to identify any objective evidence of pain or functional loss due to pain.  The specific functional impairment due to pain should be identified, and the examiner should be requested to assess the extent of any pain.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also indicate whether the residuals of fracture of left fibula head with degenerative joint disease have manifested by lateral instability and/or subluxation.  If so, the examiner should comment on the severity of such instability and/or subluxation including the duration and frequency of such manifestations.  The presence and extent of any ankylosis should also be noted.

Finally, the examiner is asked to provide detailed comment on the functional impact the Veteran's residuals of fracture of left fibula head with degenerative joint disease has on his ability to perform occupational task.  All opinions must be supported by a rationale.

3. Then, the claims must be readjudicated.  If the determination of either claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




